13-0827 – SER Linda York v. WV Real Estate Appraiser Licensing Board

                                                                                  FILED
                                                                              June 11, 2014
                                                                               released at 3:00 p.m.

                                                                             RORY L. PERRY II, CLERK

                                                                           SUPREME COURT OF APPEALS

                                                                                OF WEST VIRGINIA



Justice Ketchum, concurring:


               I agree with the result. However, I believe we should have crafted a procedure for

the attorneys to follow if they are not able to agree on the amount of the attorney fees and costs

that Ms. York is entitled to collect from the Licensing Board.

               If Ms. York and the Board cannot agree on the amount of attorney fees and costs

to be paid to Ms. York within thirty days of a written, itemized and verified fee request to the

Board, then either party should be permitted, within sixty days after the submission of the fee

request, to petition this Court for a resolution of the amount of the attorney fees and costs to be

paid by the Board.

               Therefore, I concur.